Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2017/070629, filed on 01/09/2017.  
Claims 3-13 and 14-22 are currently pending.
The preliminary amendment filed on 02/28/2019, amending claims 3-8, 10 and 13, canceling claims 1-2, and adding new claims 14-22 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I  3-6, and 14, drawn to a method for modifying a Corynebacterium bacteria, comprising modifying a gene or genes for encoding NCBI reference sequences NP_601029.1 on the chromosome of Corynebacterium bacterial to reduce the activity and/or expression of NP_601029.1; and/or replacing the promoter of one or more genes on the chromosome of Corynebacterium bacteria with an EP5 promoter, wherein, the gene encodes a protein whose increase in enzyme activity and/or expression quantity is beneficial for increasing yield of L-lysine, the polynucleotide sequence of the EP5 promoter (a)    is shown in SEQ ID NO: 5, or, (b)    is a polynucleotide sequence having or more identity to the polynucleotide sequence shown in SEQ ID NO: 5, which retains the promoting activity of the promoter in (a), and the 51st position of which remains as C, and the 88th position of which remains as T, and proteins of NCBI NP_601029.1 or a nucleic acid encoding  NCBI NP_601029.1 in the response filed on 02/25/2021 is acknowledged. 

Claims 3-6 and 14 are present for examination.


Priority
Acknowledgement is made of applicants claim for priority of International patent Application PCT/CN2017/070629, filed on 01/09/2017 and foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 201610800567, filed on 09/01/2016, and CHINA 201610800601, filed on 09/01/2016 without English translation. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/27/2019, 03/28/2020 and 05/12/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The references which do not have date are strike through. The signed copies of 1449s are enclosed herewith.
Drawings
There is no Drawings with this application.

Specification Objections
The disclosure is objected to because of the following informalities: 


	
Specification Objections (Sequence Noncompliance)
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
in the Claims, Specification or Drawings, CFR 1.821(a-d) requires….It should be noted, though, that when a sequence  is presented in the Claims, Specification or Drawing more than 10 nucleotides or more than 3 amino acids, regardless  of  the format or the manner of presentation of that sequence  in  the Claims, Specification or Drawing the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used (see, para 75-78, para 81-82, para 86-89, para 92-93, para 103-108, para 113-118, para 123-128 and para 133-138 of the Specification). Appropriate correction is required.

Claim Objections
Claims 3-4 and 14 are objected to as encompassing non-elected subject matter i.e., claims continue to recite non-elected NCBI reference sequence NP_599350. Appropriate correction is required.
Claim(s) 3 is objected to in the recitation “EP5”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.
Claim(s) 5 is objected to in the recitation “lysC, lysA, ddh and/or gnd”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate 
Claim(s) 3 is objected to in the recitation “on the chromosome of Corynebacterium bacterial”, which should be changed to “on the chromosome of Corynebacterium bacteria”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 3 is indefinite in the recitation “the activity and/or expression” lacks antecedent basis, which should be changed to “an activity and/or expression”. Clarification is required. 

Claims 3-6 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 3 is indefinite in the recitation “the promoter” lacks antecedent basis, which should be changed to “a promoter”. Clarification is required. 


Claims 3-4 and 14 are indefinite and vague in the recitation “NCBI reference sequence NP_601029.1”, similar to GenBank accession number or UniProt Accession number, which is confusing because it is unclear as to what nucleotide or amino acid sequence are being referred to by such phrase, unless provided with SEQ ID NOs because without SEQ ID NO, the patentability of such phrases would not be determined by doing text search only. Clarification is required.

Claims 3-6 and 14 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 3 is indefinite because of the term “increase in enzyme activity and/or expression” in the context of one or more genes on the chromosome of Corynebacterium  bacteria recited in claim 3,  is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the increase enzyme activity is being compared. Correction and clarification are required.

Claims 3-6 and 14 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
increasing yield of L-lysine” in the context of a gene encoding NP_601029.1 in terms of reduced activity and/or expression recited in claim 3, is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the increasing yield of L-lysine is being compared. Correction and clarification are required.
Claims 3-6 and 14 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 3 is indefinite because of the term “reduce activity and/or expression” in the context of a gene encoding NP_601029.1 recited in claim 3, is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. The claim should define and clearly state as to what the reduce activity is being compared. Correction and clarification are required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 3-4, 6 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are directed to a method for modifying a Corynebacterium bacteria, comprising  replacing the promoter of one or more genes on the chromosome of Corynebacterium bacteria with an EP5 promoter, wherein, the gene encodes a protein whose increase in enzyme activity and/or expression quantity is beneficial for increasing yield of L-lysine, the polynucleotide sequence of the EP5 promoter (a)    is shown in SEQ ID NO: 5, or, (b)    is a polynucleotide sequence having or more identity to the polynucleotide sequence shown in SEQ ID NO: 5, which retains the promoting activity of the promoter in (a), and the 51st position of which remains as C, and the 88th position of which remains as T. 
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a method for modifying a Corynebacterium bacteria, comprising replacing the promoter of one or more genes, on the chromosome of Corynebacterium bacteria with an EP5 promoter, wherein, the gene encodes a protein whose increase in enzyme activity and/or expression quantity is beneficial for increasing yield of L-lysine, i.e. the recitation “more” genes on the chromosome of Corynebacterium bacteria interprets unknown number of genes, whose promoters are replaced with EP5 promoter, on the chromosome of Corynebacterium bacteria, which is enormously broad and appears to claiming all the genes present in the of Corynebacterium bacteria.
Claims are drawn to a method for modifying a Corynebacterium bacteria, comprising replacing the promoters of any or all genes on the chromosome of Corynebacterium bacteria with an EP5 promoter, whose structures are not fully described in the specification. No information, beyond the characterization of modifying a Corynebacterium bacteria, comprising replacing the promoters of any or all genes on the chromosome of Corynebacterium bacteria with an EP5 promoter, has been provided, which would indicate that applicants had possession of the claimed on the chromosome of Corynebacterium bacteria for replacing said unknown and unlimited number of genes promoter with EP5 within the scope of the claimed genus. The genus of promoters of genes (unlimited numbers and unknown) on the chromosome of Corynebacterium bacteria claimed is a large variable genus including all the promoters of all the genes on the chromosome of Corynebacterium bacteria, which can have wide variety of structures. Therefore, many structurally unrelated promoters with unrelated genes are encompassed within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 3-6 and 14 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamada et al. (Method for the producing target substance. WO 2015/060391 A1, publication 04/30/2015, Japanese language, which is also published as US 2016/0222394 A1, which will be used to identify claim limitations) in view of common knowledge of a skill artisan.

RESULT 3/SEQ ID NO: 5
BBY98259
ID   BBY98259 standard; DNA; 578 BP.
XX
AC   BBY98259;
XX
DT   18-JUN-2015  (first entry)

DE   Corynebacterium glutamicum ATCC 13869 cspB gene promoter, SEQ ID 47.
XX
KW   amino acid production; cspB gene; ds; fermentation;
KW   genetically engineered microorganism; nucleic acid synthesis; promoter;
KW   protein production.
XX
OS   Corynebacterium glutamicum; ATCC 13869.
XX
CC PN   WO2015060391-A1.
XX
CC PD   30-APR-2015.
XX
CC PF   23-OCT-2014; 2014WO-JP078234.
XX
PR   23-OCT-2013; 2013JP-00220609.
XX
CC PA   (AJIN ) AJINOMOTO CO INC.
XX
CC PI   Yamada K,  Hara Y;
XX
DR   WPI; 2015-27515U/34.
XX
CC PT   Preparing target substance e.g. amino acid and peptide involves 
CC PT   introducing mutated NCgl2954 gene-coding region into chromosome of 
CC PT   Corynebacterium, culturing resulting cells in xylose-containing medium 
CC PT   and recovering product.
XX
CC PS   Example; SEQ ID NO 47; 117pp; Japanese.
XX
CC   The present invention relates to a method for preparing a target 
CC   substance. The method involves: (a) introducing a mutated NCgl2954 gene-
CC   coding region and/or expression controlling region into chromosome of 
CC   Corynebacterium exhibiting improved xylose assimilation ability; (b) 
CC   culturing the resulting Corynebacterium cells in a xylose-containing 
CC   medium; and (c) recovering product. The method of the invention is useful
CC   for preparing amino acid (e.g., L-glutamic acid, L-glutamine, L-arginine,
CC   or L-lysine), nucleic acid (e.g., purine nucleoside (e.g., inosine, 
CC   xanthosine, guanosine, and adenosine) or purine nucleotide (inosinic 
CC   acid, xanthylic acid, and guanylic acid)) and peptide. The present 
CC   sequence represents a Corynebacterium glutamicum ATCC 13869 cspB gene 
CC   promoter, which can be useful for preparing a construct for preparing the
CC   target substance of the invention.
XX
SQ   Sequence 578 BP; 148 A; 108 C; 130 G; 192 T; 0 U; 0 Other;

  Query Match             99.3%;  Score 441.8;  DB 51;  Length 578;
  Best Local Similarity   99.6%;  
  Matches  443;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CGAGGTTAAGTGTATTTTAGGTGAACAAATTTCAGCTTCGGGTAGAAGACCTTCGATGCG 60
              |||||||||||||||||||||||||||||||||||||||||||||||||| |||||||||
Db        134 CGAGGTTAAGTGTATTTTAGGTGAACAAATTTCAGCTTCGGGTAGAAGACTTTCGATGCG 193

Qy         61 CTTCAGAGCTTCTATTGGGAAATCTGATACCACTTGATTAAATAGCCTACCCCCGAATTG 120
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||
Db        194 CTTCAGAGCTTCTATTGGGAAATCTGACACCACTTGATTAAATAGCCTACCCCCGAATTG 253

Qy        121 GGGGATTGGTCATTTTTTGCTGTGAAGGTAGTTTTGATGCATATGACCTGCGTTTATAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        254 GGGGATTGGTCATTTTTTGCTGTGAAGGTAGTTTTGATGCATATGACCTGCGTTTATAAA 313

Qy        181 GAAATGTAAACGTGATCAGATCGATATAAAAGAAACAGTTTGTACTCAGGTTTGAAGCAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        314 GAAATGTAAACGTGATCAGATCGATATAAAAGAAACAGTTTGTACTCAGGTTTGAAGCAT 373

Qy        241 TTTCTCCGATTCGCCTGGCAAAAATCTCAATTGTCGCTTACAGTTTTTCTCAACGACAGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        374 TTTCTCCGATTCGCCTGGCAAAAATCTCAATTGTCGCTTACAGTTTTTCTCAACGACAGG 433

Qy        301 CTGCTAAGCTGCTAGTTCGGTGGCCTAGTGAGTGGCGTTTACTTGGATAAAAGTAATCCC 360

Db        434 CTGCTAAGCTGCTAGTTCGGTGGCCTAGTGAGTGGCGTTTACTTGGATAAAAGTAATCCC 493

Qy        361 ATGTCGTGATCAGCCATTTTGGGTTGTTTCCATAGCAATCCAAAGGTTTCGTCTTTCGAT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        494 ATGTCGTGATCAGCCATTTTGGGTTGTTTCCATAGCAATCCAAAGGTTTCGTCTTTCGAT 553

Qy        421 ACCTATTCAAGGAGCCTTCGCCTCT 445
              |||||||||||||||||||||||||
Db        554 ACCTATTCAAGGAGCCTTCGCCTCT 578

Yamada et al. do not teach in a single embodiment, to replace native promoters of L-amino acid biosynthetic genes including lysC, lysA or ddh, of coryneform bacteria ([0390]) with cspB promoter, which is 99.3% identical to SEQ ID NO: 5 of the instant application, inherently an EP5 promoter.
 Since, Yamada et al. teach a process of producing L-amino acids including L-lysine using Corynebacterium bacteria, and a method for enhancing the L-lysine production in the Corynebacterium bacteria cells having ability to increasing enzymatic activity of enzymes involved in L-amino acids biosynthetic pathway genes, including lysC gene, lysA gene and ddh gene by increasing  enzyme biosynthesis by activation of transcription of said genes by promoter of said genes, i.e. lysC gene encoding aspartokinase III, lysA gene encoding diaminopimelate decarboxylase, and ddh gene encoding diaminopimelate dehydrogenase, results in the increased production of L-lysine by increasing synthesis of said  L-lysine biosynthetic enzymes ([0198], [0209]), wherein the increasing the activity of enzymes also achieved by  replacing native promoters with non-native strong promoter ([0390]) including cspB (cold shock protein) promoter ([0396]), which is 99.3% identical to EP5 promoter of SEQ ID NO: 5 of the instant application (see, sequence alignment as shown below), inherently a EP5 promoter as claimed, wherein the cspB promoter, which is a strong promoter with abundant expression in coryneform bacteria ([0396]), wherein the promoter region of cspB is shown as SEQ ID NO: 47 ([0550]), indeed is 99.3% identical to SEQ ID NO: 5 of the instant application, inherently an EP5 or replacing a promoter in the upstream promoter region of a gene by a strong promoter ([0345]) in the chromosome of Coryneform bacterium, a skilled artisan in the field of molecular biology with tremendous development in mutagenesis or homologous recombination (currently) techniques would be motivated to substitute or replace native promoter of lysC gene encoding aspartokinase III, lysA gene encoding diaminopimelate decarboxylase, and ddh gene encoding diaminopimelate dehydrogenase, with cspB promoter, which is 99.3% identical to EP5 promoter of the instant application, inherently a EP5 promoter, to enhance lysC gene encoding aspartokinase III, lysA gene encoding diaminopimelate decarboxylase, and ddh gene encoding diaminopimelate dehydrogenase in order to enhance l-amino acid L-lysine production in Coryneform bacterium, which are involved in the L-amino acid L-lysine production, which is obvious, and have a reasonable expectation of success. Since, applicants claim in claim 3, part (b) that the promoter requires 90% or more identity to EP5 promoter of SEQ ID NO: 5, i.e. 10% non-identity that encompass 44.5 nucleotides variation or mutation in the 445 nucleotides of SEQ ID NO: 5 of EP5 promoter, and thus, unmutated  C at position 51  and unmutated  T at position 88 corresponds to SEQ ID NO;5 would not change the percent identity of 90% or more of SEQ ID NO: 5, and Yamada et al. indeed teach a promoter 99.3% identity to SEQ ID NO: 5 of the instant application, which is within the scope of EP5 promoter nucleotide sequence as claimed. Yamada et al. also teach modification of an amino acid residue in a gene by mutation of codon nucleotides corresponds to a particular amino acid residue, by insertion, deletion or substitution of said one or more nucleotides of a gene  ([0329], [0330])
Yamada et al. it would have been obvious to one of a skilled in the artisan in the field of molecular biology with tremendous development in mutagenesis and homologous recombination (currently)  techniques to substitute or replace native promoter of L-amino acids biosynthetic genes lysC gene, lysA gene and ddh gene with strong promoter cspB, which is 99.3% identical to SEQ ID NO: 5 of EP5 promoter as taught by Yamada et al., and it would have been obvious to one of a skilled artisan to substitute or replace  native promoter of L-amino acids biosynthetic genes lysC gene, lysA gene and ddh gene with strong promoter cspB, which is 99.3% identical to SEQ ID NO: 5 of EP5 promote in view of high technological achievement in the art in particular by using molecular biology techniques, mutagenesis, homologous recombination and using Computer Bioinformatics program because Yamada et al. already teach L-amino acids biosynthetic genes lysC gene, lysA gene and ddh genes, and suggested substituting or replacing native promoters with strong promoter and one of a skilled artisan expected to easily arrive the claimed invention by following the teachings of Yamada et al. with high technological achievement in the art in particular by using molecular biology techniques, mutagenesis, homologous recombination and using Computer Bioinformatics program to make genetically modified Coryneform bacterium to produce increased amount of L-lysine as claimed in claims 3-6 and 14 of the instant application. 
One of ordinary skill in the art would have been motivated to do so because homologous recombination for substituting native promoter of lysC or lysA gene with strong cspB/EP5 promoter, which is well known and widely used in the art in order to produce increased amount of L-lysine that is very expensive, for using therapeutically, nutritionally and financially beneficial to be used in a therapeutic formulation or composition.
One of ordinary skill in the art would have a reasonable expectation of success because Yamada et al. demonstrate in the making of L-lysine in recombinant coryneform bacterium.

Conclusion
Status of the claims:
Claims 3-6 and 14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-273-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & MailBox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656